Citation Nr: 9931396	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  99-03 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to payment of burial benefits based on death from 
service-connected disability under Chapter 23, Title 38, 
United States Code.




ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to July 
1956.  He died on February [redacted], 1998.  The appellant 
is the surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO) that awarded burial benefits to the appellant 
based on the veteran's nonservice-connected death.

It appears from the appellant's substantive appeal, VA Form 
9, dated in March 1999, that she may be in disagreement with 
the RO's November 1998 decision to deny her basic eligibility 
for home loan guaranty benefits for a surviving spouse.  The 
RO should contact the appellant for the express purpose of 
clarifying whether she desires to contest this decision.


FINDINGS OF FACT

1.  The appellant and the veteran were married in March 1959.  
They remained married until his death in February 1998 from 
metastatic renal cell carcinoma.

2.  The veteran died at a VA facility and was buried in a 
national cemetery.

3.  At the time of his death, the veteran was rated 100 
percent disabled since January 1966 based on individual 
unemployability due to service-connected disabilities.

4.  In March 1998, the appellant was awarded burial benefits 
in the amount of $600, an amount paid at the rates prescribed 
for a death by nonservice-connected disability for a veteran 
who died at a VA facility and who was buried in a national 
ceremony ($300 for the burial and funeral expenses and $300 
for transportation expenses).

5.  In June 1998, the RO denied service connection for the 
cause of the veteran's death but awarded the appellant death 
compensation benefits pursuant to 38 U.S.C.A. § 1318.  She 
did not appeal the denial of service connection for the cause 
of the veteran's death.


CONCLUSION OF LAW

Legal entitlement to payment of burial benefits at a higher 
rate based on death by service-connected disability under 
Chapter 23, Title 38, United States Code, is not established.  
38 U.S.C.A. §§ 2302-2308 (West 1991); 38 C.F.R. § 3.1600 et 
seq. (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and the veteran were married in March 1959.  
They remained married until his death in February 1998 as the 
result of metastatic renal cell carcinoma, community acquired 
pneumonia, hyperosmolar state and urinary tract infection.  
The veteran died at the San Juan-VA Medical Center on the day 
of his admission to that facility - February [redacted], 1998.  
See "Status Change," VA Form 10-7132, dated February [redacted], 
1998.  Terminal-discharge reports, if created, were not obtained 
by the RO in connection with this appeal, however, the Board 
finds that a remand to obtain these records is unnecessary 
because the claim will be disposed of on legal grounds, as 
detailed below.  Because the veteran was buried in a national 
cemetery, no plot or internment charges were paid by the 
appellant or the funeral home.  See "Application for Burial 
Benefits," VA Form 21-530, received on March 3, 1998.

At the time of his death in February 1998, the veteran was 
service-connected for a number of disabilities (schizophrenic 
reaction, rated 70 percent disabling; benign prostatic 
hypertrophy, rated 60 percent disabling; and renal lithiasis, 
bilateral, rated 10 percent disabling).  The aforementioned 
schedular ratings for these disabilities as well as total 
disability evaluation (100 percent) based on individual 
unemployability due to service-connected disabilities had 
been in effect for many years (since January 1, 1966).

In March 1998, the appellant filed a claim for burial 
benefits, and by award action letter dated March 20, 1998, 
she was awarded these benefits in the amount of $600, an 
amount paid at the rates prescribed for a death by 
nonservice-connected disability for a veteran who died at a 
VA facility and who was buried in a national ceremony ($300 
for the burial and funeral expenses and $300 for 
transportation expenses).

In June 1998, the appellant filed a claim seeking entitlement 
to dependency and indemnity compensation (DIC) benefits.  By 
rating decision in June 1998, she was denied service 
connection for the cause of the veteran's death but was 
awarded DIC pursuant to 38 U.S.C.A. § 1318 (although the 
veteran's death was due to nonservice-connected causes, 
benefits under this provision were awarded because the 
veteran was rated totally disabled due to service-connected 
disability for 10 years or more prior to his death).  She 
received notice of this decision by letter dated June 18, 
1998.

In August 1998, the appellant filed a notice of disagreement 
in response to the RO's award of burial benefits, arguing 
that she was entitled to more than $600 because the veteran's 
death was due to service-connected disability for which he 
was rated 100 percent disabling.  She perfected her appeal to 
the Board on this issue in March 1999.

Basic entitlement to VA burial benefits is governed by 
statute and prescribed by applicable regulations of the 
Department.  Chapter 23 provides for the payment of certain 
burial and funeral benefits to the appropriate person upon 
the death of a veteran under specified circumstances.  Under 
38 U.S.C.A. § 2302(a), VA "may pay a sum not exceeding 
$300" to cover funeral and burial expenses for a deceased 
veteran who at the time of death was in receipt of 
compensation or a pension.  Additionally, irrespective of 
whether a veteran is in receipt of compensation or pension at 
death, if he or she dies in a VA facility in which he or she 
was admitted in compliance with the parameters of § 2303(a), 
VA "shall pay the actual cost (not to exceed $300) of the 
burial and funeral" expenses.  38 U.S.C.A. § 2303(a)(1).  
If, however, the veteran's death is the result of a service-
connected disability, the law provides a greater benefit, 
specifically:

. . .  the Secretary . . . shall pay the 
burial and funeral expenses incurred in 
connection with the death of the veteran 
in an amount not exceeding the greater of 
(1) $1,500, or (2) the amount authorized 
. . . in the case of a Federal employee 
whose death occurs as a the result of an 
injury sustained in the performance of 
duty.

38 U.S.C.A. § 2307.

Any amount paid under § 2307 is in lieu of burial benefits 
paid under § 2302 or § 2303.  Thus, where nonservice-
connected burial benefits have already been paid, and it is 
later determined that entitlement to service-connected burial 
allowance exists, only the difference between the amount 
previously paid and the amount payable under § 2307 may be 
paid.  See VAOPGCPREC 15-95, 60 Fed. Reg. 43187 (1995).

Additionally, in the situation where transportation expenses 
are not payable under § 2303, cited above, if a veteran's 
death resulted from a service-connected disability or if the 
veteran had been in receipt of disability compensation, the 
cost of transportation to a national cemetery may be paid in 
addition to § 2302 or § 2307 burial payments.  38 U.S.C.A. 
§ 2308.

With respect to the facts in this case and the eligibility 
requirements germane to Chapter 23, Title 38, the appellant 
is not eligible for burial benefits under 38 U.S.C.A. § 2307 
because it has not been established that her husband's death 
was due to or the result of a service-connected disability.  
The term "service connected" means, with respect to 
disability or death, that such disability was incurred or 
aggravated, or that the death resulted from a disability 
incurred or aggravated, in the active military, naval or air 
service.  38 U.S.C.A. § 101(16) (West 1991) (emphasis added).  
As indicated above, basic eligibility for the burial 
allowance under § 2307 requires that the veteran's death be 
the result of injury or disease incurred or aggravated by 
service.

In this case, the veteran died in February 1998 due to 
metastatic renal cell carcinoma.  Service connection had not 
been established for this condition or any of the other 
secondary conditions listed on the death certificate.  In 
June 1998, the RO issued a rating decision which denied 
entitlement to service connection for the cause of the 
veteran's death.  That decision was not appealed and hence, 
has become final by operation of law.  38 U.S.C.A. § 7105(c) 
(West 1991).  Although the veteran's death was due to 
nonservice-connected causes, DIC benefits under 38 U.S.C.A. 
§ 1318 were awarded to the appellant because the veteran was 
totally disabled on the basis of individual unemployability 
due to service-connected disabilities for 10 years or more 
prior to his death.
To the extent that the appellant's contentions reflect her 
belief that she is entitled to the service-connected burial 
allowance under 38 U.S.C.A. § 2307 because her DIC award 
under 38 U.S.C.A. § 1318 recognizes her husband's death as 
due to or the result of a service-connected disability, these 
contentions are not legally sustainable.  The statutory 
language found under § 1318 of Title 38 reads, "[t]he 
Secretary shall pay benefits under this chapter to the 
surviving spouse... in the same manner as if the veteran's 
death were service connected."  (Emphasis added).  However, 
there is no authority in the law or regulations which states 
that a benefit granted "as if service connected" means that 
the disability or death was incurred in or aggravated by 
military service.

As indicated above, the term "service-connected 
disability," as defined by applicable law and regulations, 
contemplates that a disease or injury was incurred or 
aggravated during active military service.  Although the term 
"as if service connected" is not defined by statute or 
regulation, the fact that benefits awarded under § 1318 are 
available in the situation where the veteran's death was not 
the result of or due to a "service-connected disability" 
supports the Board's view that Congress intended to create a 
distinction between these terms, at least for purposes of 
meeting certain eligibility criteria for other VA benefits 
where those benefits require proof of a "service-connected 
disability."  If the plain meaning of a statute or 
regulation is discernible, that plain meaning must be given 
effect.  See Walker v. Brown, 8 Vet. App. 356 (1995); Tallman 
v. Brown, 7 Vet. App. 453 (1995).

Moreover, there is judicial precedent which fully supports 
the Board's interpretation of the statutory meaning of the 
term "as if service connected."  In Mintz v. Brown, 6 Vet. 
App. 277 (1994), the U. S. Court of Appeals for Veterans 
Claims (the Court) addressed this issue and concluded that 
the veteran's surviving spouse, who also was receiving DIC 
under § 1318, was not eligible for additional VA benefits 
under § 2307 of Chapter 23, Title 38.  In the Mintz case, the 
surviving spouse claimed that her husband's death was service 
connected pursuant to 38 U.S.C.A. § 1151 (on the grounds that 
his death in a VA hospital was due to malpractice) and 
therefore, under § 1151, his death was due to a service-
connected disability.

The Board notes that § 1151 also uses the same "as if 
service connected" language found in § 1318 for purposes of 
awarding benefits under Chapter 13, Title 38.  The Court 
offered in Mintz the following analysis which the Board 
believes is analogous to the facts in this case:

The plain meaning of 38 U.S.C. § 1151 is 
unambiguous:  a finding of 'as if' 
service connection creates entitlement in 
appropriate instances to 'disability or 
death compensation under [chapter 11] and 
[DIC] under chapter 13 of title 38; 
conspicuously absent is any reference to 
chapter 23.  Therefore a claimant 
receiving a favorable ruling of 'as if' 
service connection under that section 
would be entitled to any additional 
benefits under chapters 11 or 13.  
However, such a claimant would not be 
entitled to chapter 23 burial benefits, 
including reimbursement of $1500 under 38 
U.S.C. § 2307, unless service connection 
is established under a statutory 
provision other than 38 U.S.C. § 1151.  
Simply stated, a determination of 'as if' 
service connection under 38 U.S.C. § 1151 
may create entitlement to benefits under 
chapters 11 and 13, but not to benefits 
under chapter 23.

Mintz, 6 Vet. App. 277, 282-83.

In this case, the appellant claims entitlement to payment of 
Chapter 23 benefits at a higher rate based on the same legal 
basis advanced by the surviving spouse in Mintz, namely, 
benefits awarded "as if service connected" under § 1151 (as 
advanced by the appellant in Mintz) or § 1318 (as advanced by 
the appellant is this case) establish that the veteran's 
death was due to or the result of a service-connected 
disability, for purposes of establishing eligibility for 
other VA benefits.  However, for the reasons articulated by 
the Court in the above-cited case, it is clear that benefits 
awarded to a surviving spouse on the basis that a veteran's 
death was "as if service connected" does not establish that 
the death was the result of a service-connected disability, 
as that term is defined by VA regulations and applied under 
the various eligibility criteria for other VA benefits, which 
include burial allowance benefits under Chapter 23.

Thus, since it has not been established that the veteran's 
death was due to service-connected disability, the appellant 
is not eligible for burial benefits as a result of a death by 
service-connected disability under § 2307, Chapter 23, Title 
38.

The Board has compassionately considered the appellant's 
contentions on appeal; however, these arguments add nothing 
to the factual and legal bases upon which the Board must make 
a determination in this case.  No exceptions to the 
controlling legal criteria have been provided and the Board 
has no authority to disregard the specific, Congressionally 
enacted limitations on eligibility for burial benefits for 
surviving spouses.  38 U.S.C.A. § 7104(c) (West 1991).

Accordingly, the Board concludes that the appellant's claim 
lacks legal entitlement under the applicable law and 
regulations.  The Court has held that in a case where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).



ORDER

Legal entitlement to payment of burial allowance benefits at 
a higher rate based on death by service-connected disability 
under 38 U.S.C.A. § 2307 is not established; the appellant's 
claim for these benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

